Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive of the claimed subject matter.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6, 8-13. 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan (US 2017/0359288) hereafter Golan in view of Moritz et al. (US 10,091,180) hereafter Moritz.
1. Golan discloses a method of providing network security, comprising: 
receiving, via a computer network, an electronic message sent by a purported sending user to a receiving user (para 41; see also para 24-29); 
retrieving, from a data store, a user information and a user identity associated with the purported sending user, the user identity including a set of feature values describing messages from the purported sending user (para 44; see also para 24, 34); 
comparing the set of feature values describing the electronic message to the set of feature values describing messages from the purported sending user included in the user identity (para 45-47); 
determining, based on the comparison, whether the received electronic message was sent by the purported sending user (para 45-47); and 
performing a security action based on the determination of whether the received electronic message was sent by the purported sending user (para 45-47).
Golan does not explicitly disclose retrieving a user model or applying the user model to the received electronic message to identify a set of feature values describing the electronic message.  However, in an analogous art, Moritz discloses behavioral profiling to authenticate a user including retrieving a user model (col 23, 43-53; see also fig 5, 530 “generate/retrieve behavior profile”) or applying the user model to the received electronic message to identify a set of feature values describing the electronic message (col 23, 59-65, variations are identified between patterns).
(col 4, 47-62).

2. Golan and Moritz disclose the method of claim 1, wherein: the purported sending user is associated with a sending enterprise and the receiving user is associated with a receiving enterprise (Golan, see fig 1 and corresponding text; see also para 52); and the sending enterprise is adapted to: analyze electronic messages sent by the purported sending user to make the user model, the user model describing features of messages sent by the purported sending user (Golan, fig 2, 204-208 and corresponding text); identify a set of prominent features for the purported sending user from the user model (Golan, fig 2, 204-208 and corresponding text); determine feature values for the set of prominent features from the user model (Moritz, col 23, 53-53); create the user identity associated with the purported sending user using the determined feature values for the set of prominent features (para 38, sender process 106 can add a header to the message that can be used by the recipient process to identify which block in the blockchain where the selected components are recorded [stores features and creates a block with block ID using the determined features]); and provide the user model and the user identity to the receiving enterprise (para 39). 

3. Golan and Moritz disclose the method of claim 2, wherein creating the user identity comprises: obfuscating the determined feature values using a feature map to create a set of obfuscated features; and creating the user identity using the obfuscated features (Moritz, fig 8, 803).

4. Golan and Moritz disclose the method of claim 1, wherein the purported sending user is associated with a sending enterprise and the receiving user is associated with a receiving enterprise, the (Golan, para 38; Moritz, fig 8), and retrieving the user model and user identity comprises: retrieving, by the receiving enterprise, the user model and user identity from the distributed ledger (Golan, para 44; Moritz, col 23, 43-53; see also fig 5, 530).

5. Golan and Moritz disclose the method of claim 1, wherein the purported sending user is associated with a sending enterprise and the receiving user is associated with a receiving enterprise, and retrieving the user model and user identity comprises: decrypting, by the receiving enterprise, the user model and user identity using an digital key associated with the sending enterprise (Moritz, fig 8, 805 and corresponding text).

6. Golan and Moritz disclose the method of claim 1, wherein the determining determines that the received electronic message was not sent by the purported sending user and performing the security action comprises: blocking the electronic message from reaching the receiving user (Golan, para 48).

	Claim 8 is similar to claim 1 and is rejected under similar rationale.

	Claims 9-13 are similar in scope to claims 2-6 and are rejected under similar rationale. 

	Claim 15 is similar to claim 1 and is rejected under similar rationale.

Claims 16-20 are similar in scope to claims 2-6 and are rejected under similar rationale.

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan and Moritz as applied to claim 1 above, and further in view of Lin et al. (US 2007/0282955) hereafter Lin.
7. Golan and Moritz disclose the method of claim 1, but do not explicitly disclose wherein the determining determines that the received electronic message was not sent by the purported sending user and performing the security action comprises: reporting to an administrator of a receiving enterprise associated with the receiving user that the electronic message was not sent by the purported sending user; and receiving, from the administrator in response to the report, an indication of the security action to perform on the electronic message. However, in an analogous art, Lin discloses preventing outgoing SPAM e-mails by monitoring client interactions including reporting to an administrator of a receiving enterprise associated with the receiving user that the electronic message was not sent by the purported sending user; and receiving, from the administrator in response to the report, an indication of the security action to perform on the electronic message (para 37).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Golan and Moritz with the implementation of Lin in order provide the administrator’s expertise and knowledge to the email. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439